ARMED SERVICES BOARD OF CONTRACT APPEALS
                                                                                                     I
                                                                                                     5

Appeals of --                                 )
                                              )
Native American Services Corporation          )     ASBCA Nos. 60788, 60789, 60790
                                              )
                                              )
Under Contract No. W9128F-l l-C-0061          )

APPEARANCE FOR THE APPELLANT:                      Terance P. Perry, Esq
                                                    Datsopoulos, MacDonald & Lind, P.C.
                                                    Missoula, MT

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.,
                                                    Engineer Chief Trial Attorney
                                                   Erin K. Murphy, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Omaha

                                    ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 21 September 2017




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA Nos. 60788, 60789, 60790, Appeals of Native American
Services Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals